DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Claims 44, 46, 49 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 07/16/2019 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive. As will be shown in the rejection below, the Halahmi reference actually disclosed “wherein the base ink comprises a base color”. Furthermore the newly added claims will be considered and addressed.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



7.	Claims 1-2, 5, 7-12, 14 and 56-57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halahmi et al. (U.S. Publication N° 2009/0163615).

8.	Regarding independent claim 1: Halahmi et al. disclosed an ink composition ([0014], lines 1-2) for digital printing ([0002], lines 1-2) onto a plastic article ([0107], lines 1-2), comprising:
 	(a) from about 65 to about 85 weight percent ([0064], lines 1-3) of a base ink ([0016], lines 1-3), wherein the base ink comprises a color ([0062], lines 1-4); 
 	(b) from about 5 to about 20 weight percent ([0165], lines 1-2) of an ink removal-promoting additive ([0163] - [0164], the specifications identified styrene maleic anhydride copolymer as an ink removal-promoting additive) having a glass transition temperature less than about 130°C (The glass transition temperature is a characteristic of the additive and the exact same additive has been disclosed in paragraph [0164]); and 
 	(c) from about 5 to about 15 weight percent ([0066], lines 1-3) of a carrier capable of dissolving at least a portion of the ink removal-promoting additive ([0044], lines 1-7; the specifications identified acetone as an example of such carriers capable of dissolving at least a portion of the ink removal-promoting additive).

9.	Regarding claim 2: Halahmi et al. disclosed the ink composition of claim 1, wherein the ink removal-promoting additive comprises a styrene maleic anhydride copolymer ([0164], lines 1-6).



11.	Regarding claim 7: Halahmi et al. disclosed the ink composition of claim 1, wherein the ink removal-promoting additive has an acid number in the range of from about 165 mg KOH/ gm to about 205 mg KOH/ gm ([0163], lines 4-7).


12.	Regarding claim 8: Halahmi et al. disclosed the ink composition of claim 1, wherein the carrier comprises a solvent, or a monomer, or a combination thereof ([0044], lines 1-7).

13.	Regarding claim 9: Halahmi et al. disclosed the ink composition of claim 8, wherein the solvent comprises at least one aprotic solvent ([0044], lines 1-7; acetone is an aprotic solvent).


14.	Regarding claim 10: Halahmi et al. disclosed the ink composition of claim 8, wherein the solvent comprises N-methyl-2- pyrrolidone (NMP) or acetone, or a combination thereof ([0044], lines 1-7).

15.	Regarding claims 11 and 12: Halahmi et al. disclosed the ink composition of claim 8, wherein the monomer comprises at least one acrylic monomer, wherein the acrylic monomer comprises 1,3- butylene glycol diacrylate, 1,6-hexanediol diacrylate, I,3-butylene glycol dimethacrylate, isobornyl acrylate, or isodecyl methacrylate, or a combination thereof ([0043], lines 1-9).



17.	Regarding claim 56: Halahmi et al. disclosed the ink composition of claim 1, wherein the color is white ([0062], lines 1-4; the color white is an example of color that can be used depending on the color of the surface to be printed).

18.	Regarding claim 57: Halahmi et al. disclosed the ink composition of claim 1, wherein the base ink is a base UV ([0055], lines 1-4) white ink ([0062], lines 1-4; the color white is an example of color that can be used depending on the color of the surface to be printed).


19.	Claims 16-17, 20, 29 and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halahmi et al. (U.S. Publication N° 2009/0163615).


20.	Regarding independent claim 16: Halahmi et al. disclosed a ink composition ([0014], lines 1-2) for digital printing ([0002], lines 1-2) onto a plastic article ([0107], lines 1-2), comprising:
 	(a) from about 65 to about 85 weight percent ([0064], lines 1-3) of a base ink ([0016], lines 1-3), wherein the base ink comprises a color ([0062], lines 1-4); 
 	(b) from about 5 to about 20 weight percent ([0165], lines 1-2) of an ink removal-promoting additive ([0163] - [0164], the specifications identified styrene maleic anhydride copolymer as an ink removal-promoting additive) having an acid number in the range of from about 100 mg KOH/ gm to about 250 mg KOH/ gm ([0163], lines 4-7); and 
 	(c) from about 5 to about 15 weight percent ([0066], lines 1-3) of a carrier capable of dissolving at least a portion of the ink removal-promoting additive ([0044], lines 1-7; the 


21.	Regarding claim 17: Halahmi et al. disclosed the ink composition of claim 16, wherein the ink removal-promoting additive comprises a styrene maleic anhydride copolymer ([0164], lines 1-6).

22.	Regarding claim 20: Halahmi et al. disclosed the ink composition of claim 16, wherein the ink removal-promoting additive has a glass transition temperature (Tg) in the range of from about 55°C to about 65°C (The glass transition temperature is a characteristic of the additive and the exact same additive has been disclosed in paragraph [0164]).

23.	Regarding claim 29: Halahmi et al. disclosed the ink composition of claim 16, wherein the ink composition is UV-curable ([0060], lines 1-2).

24.	Regarding claim 58: Halahmi et al. disclosed the ink composition of claim 16, wherein the color is white ([0062], lines 1-4; the color white is an example of color that can be used depending on the color of the surface to be printed). 

Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

27.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi et al. (U.S. Publication N° 2009/0163615).

28.	Regarding independent claim 59: Halahmi et al. disclosed an ink composition ([0014], lines 1-2) for digital printing ([0002], lines 1-2) onto a plastic article ([0107], lines 1-2), comprising:
 	(a) a base ink ([0016], lines 1-3); 
 	(b) from about 5 to about 20 weight percent ([0165], lines 1-2) of an ink removal-promoting additive ([0163] - [0164], the specifications identified styrene maleic anhydride copolymer as an ink removal-promoting additive) having a glass transition temperature less than about 130°C (The glass transition temperature is a characteristic of the additive and the exact same additive has been disclosed in paragraph [0164]) and/or an acid number in the range of from about 100 mg KOH/ gm to about 250 mg KOH/ gin ([0163], lines 4-7); and 
 	(c) from about 5 to about 15 weight percent ([0066], lines 1-3) of a carrier capable of dissolving at least a portion of the ink removal-promoting additive ([0044], lines 1-7; the specifications identified acetone as an example of such carriers capable of dissolving at least a portion of the ink removal-promoting additive).
 	Halahmi et al. disclosed that the large majority of the ink composition is formed of the base ink ([0064], lines 1-3), but did not explicitly disclose that the ink composition comprises from 71 to 85 weight percent of a base ink.


Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
30.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853